DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 20%”, and the claim also recites “preferably at least 30%, and most preferably at least 50%”, which is are narrower statements of the range/limitation. 



Claim 20 recites the broad recitation “the first region has an average density of an absorbent material from 150-220kg/m3”, and the claim also recites “preferably from 160-210kg/m3, which is the narrower statement of the range/limitation.   The claim recites “the second region has an average density absorbent material from 70-150kg/m3” and the claim also recites “preferably from 800-130kg/m3, which is the narrower statement of the range/limitation

The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-10, 12-14, and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöbäck et al. US Patent Application Publication 2009/0292268 in view of Zander US Patent Application Publication 2005/0182374.  

As to claims 1, 26,  and 28, Bagger-Sjöbäck teaches a disposable hygiene article 1 and method of making comprising a transverse direction (x), a longitudinal direction (y) and a longitudinal centre line (A) dividing the article into left-hand and right-hand portions (I) and (II) (Figure 1), 
whereby the article has a front portion 2, 
a crotch portion 3 and 
a rear portion (Figure 1; paragraph 0023), and 
the article comprises a liquid-permeable topsheet 30, a liquid-impermeable backsheet 31, an absorbent core 6 arranged between the topsheet 30 and backsheet 31(Figure 1; paragraph 0088), 

where the first region and second region of the core are formed by compressing the first region more than the second region and/or by embossing an embossing pattern to areas providing the first region in the core and the first region is formed prior to marriage of the backsheet to the absorbent core, topsheet and optional liquid acquisition sheet of the article (paragraphs 0080-0082, 0088); 


wherein an outer contour of the absorbent core is defined by mutually symmetrical mirror-imaged portions arranged symmetrically about the centerline (A) (Figure 1), and defined by first 8 and second 9 core edge lines, and the core is delimited by a core front edge 7 in the front portion 2 and a core rear edge 11 in the rear portion 4 (Figure 1; paragraph 0028), 

whereby the absorbent core comprises a first region 12 extending in the longitudinal direction (y) of the article from a first region front edge 7 in the front portion 2 over the crotch portion 3 to the rear portion 4 (Figure 1; paragraph 0029), and 

wherein the outer contour of the first region 2 is defined by mirror-imaged first and second first region edge lines 22, 23 (Figure 1; paragraph 0041), and 

whereby the first region 2 comprises a head part 13 (Figure 1; paragraph 0068) and two leg portions 15, 16 (Figure 1: paragraph 0068) extending symmetrically about the centre line (A) and in a longitudinal direction (y) of the article (Figure 1), starting and diverging from a common leg portion start point (a0) (Figure 1) in the crotch portion and extending over a portion of the crotch portion towards separate leg portion endings 17,18 in the rear portion 4 (Figure 1), 

whereby a distance (ax) between facing sides 19, 20 of the respective leg portions in the transverse direction (x) varies in the longitudinal direction (y) (Figure 1; paragraph 0035), 
whereby a maximum distance (a1) between the facing sides 19,20  of the respective leg portions 15,16 in the transverse direction (x) is in the crotch portion 3, located at a position in the longitudinal direction (y) corresponding to a position of a crotch point (Figure 1; paragraphs 0034-0035),  

whereby the facing sides of the respective leg portions converge backwards in the longitudinal direction (y) such that the distance (ax) is reduced from the maximum distance (a1) to a minimum distance (a2) (Figure 1; paragraphs 0035, 0077-0078), 

whereby the absorbent core 6 further comprises a second region 24 at least partially surrounded by the first region 12 and extending between the leg portions 15,16  in the transverse direction (x) and in the length direction (y) from the leg portion start point (a0) in the crotch portion  3 to an end point (a2), 17, 18 in the rear portion 4 (Figure 1; paragraph 0043), 

wherein the second region 24 has an average density which is at least 20%, preferably at least 30%, and most preferably at least 50% lower than the average density of the first region 12 (paragraph 0044).

Bagger-Sjöbäck teaches the present invention substantially as claimed.  However Bagger-Sjöbäck does not teach compression lines in the absorbent core.  Zander teaches an absorbent article having pairs of compression lines. Zander teaches the distinctive pattern of embossments can better provide a more effective control of the deformation of the article during use to better conform to the in-use shape of the article to the contours of the body of a wearer.  Zander further teaches the stiffening elements (embossments) can be configured to provide an improved control of the direction and control of the flow of liquid to more effectively move liquid away from the cover and into the absorbent structure to prevent premature leakage (Zander paragraph 0005).  It would have been obvious to modify Bagger-Sjöbäck with compression lines for the benefits taught in Zander since Bagger-Sjöbäck also teaches conforming to the user (paragraph 0063); thus both invention are work to solve the same problem, and Zander provides the added benefit of fluid control. 

Bagger-Sjöbäck/Zander teaches a first pair of rear compression lines - where Zander teaches an array 50 of compression lines 54 in the rear portion of the garment.  The array 50 comprises a first pair of compression lines, the examiner has noted as L1, R1 mutually diverging from each other in a forward direction, and a second pair of rear compression lines, the examiner has noted as L2, R2 mutually diverging from each other in a forward direction (Zander Figure 10, annotated figure below) and being mutually symmetric about the longitudinal centerline 52 (A) (Zander Figure 10, paragraph 0108). 
 Zander teaches embossments can alternatively converge in an arrangement opposite the arrangement of Figures 1, 3, and 4, where the nose end is directed toward the end (outer) region and the tail end is positioned toward a center region (Zander paragraph 0109; Figure 10).

Bagger-Sjöbäck/Zander teaches the second pair of compression lines comprises a left compression line (L2) left of the longitudinal centre line (A) and a right compression line (R2) right of the longitudinal centre line 52(A), the first and second compression lines (L2, R2) of the second pair of compression lines being mutually symmetric about the longitudinal centerline (A), see annotated Figure 10,


wherein the first left compression line (L1) extends from a front endpoint, the examiner has noted as (PFL1) located at or adjacent to a transversally outer left edge of the first leg portion to a rear endpoint, the examiner has noted as (PRL1) located at or adjacent to an inner right edge of the first leg portion (see annotated Figure 10 below), 

wherein the second left compression line (L2) extends from a front endpoint, the examiner has noted as (PFL2) located at or adjacent to a transversally outer left edge of the first leg portion to a rear endpoint, the examiner has noted as (PRL2) located at or adjacent to an inner right edge of the first leg portion (see annotated Figure 10 below), 

wherein the first right compression line (R1) extends from a front endpoint, the examiner has noted as (PFR1) located at or adjacent to a transversally outer right edge of the second leg portion to a rear endpoint, the examiner has noted as (PRR1) located at or adjacent an inner left edge of the second leg portion, wherein the second right compression line (R2) extends from a front endpoint, the examiner has noted as (PFR2) located at or adjacent to a transversally outer left edge of the second leg portion to a rear endpoint, the examiner has noted as (PRR2) located at or adjacent to an inner left edge of the second leg portion  - see annotated Figure 10 below, 

The combination of Bagger-Sjöbäck/Zander does not teach the compressed lines having spacing as claimed.  Specifically that the first pair of compression lines (L1, R1) are spaced from each other in a longitudinal direction 22 (y) by a first longitudinal distance G1, and the second pair of compression lines (L2, R2) are spaced from each other in a longitudinal direction 22 (y) by a second longitudinal distance G2, and wherein G2 is larger than G1.  However, Zander does teach the array of embossments 54 can be distinctively angled and the individual elements 54 can have different alignment angles 88 or may have substantially the same alignment angle as desired (Zander paragraph 0139, Figure 11).  The embossments 54(compression lines L1, R1, L2, R2) having different angles would also provide different longitudinal distances between the front and rear endpoints (Zander Figure 11).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Bagger-Sjöbäck/Zander with compression lines spaced where G2 is larger or smaller than G1 depending on the angle desired as taught by Zander.  

    PNG
    media_image1.png
    912
    805
    media_image1.png
    Greyscale


 




As to claim 2, the front endpoints PFL2, PFR2 of the second pair of rear compression lines (L2, R2) are located longitudinally forward of the rear end points PRL1, PRR1 of the first pair of rear compression lines (L1, R1) (annotated Figure 10 above). As to claim 3, the front endpoints PFL1,PFR1 of the first pair of rear compression lines (L1, R1) are located longitudinally forward of the front endpoints PFL2, PFR2 of the second pair of rear compression lines (L2, R2) – see annotated Figure 10 above. As to claim 4, Zander teaches a distance G3 is defined in the transverse direction (x) between opposing mirror image-points on the first pair of compression lines (L1, R1), and wherein the distance G3 increases from a minimum distance G3MI between the rear endpoints of the first pair compression lines (L1, R1), and increases continuously in a forward direction to a maximum distance G3MA between the front endpoints of the first pair of compression lines (L1, R1) – see annotated Figure 10 above. As to claim 5, Zander teaches a distance G4 is defined in the transverse direction (x) between opposing mirror-image points on the second pair of compression lines (L2, R2), and wherein the G4 increases from a minimum distance G4MI min between the rear endpoints of the second pair of compression lines (L2, R2) to a maximum distance G4MA between front endpoints of the second pair of compression lines (L2, R2) – see annotated Figure 10 above. As to claim 6, the first and second compression lines of the first pair of compression lines (L1, R1) and the first and second compression lines of the second pair of compression lines (L2, R2) are straight (annotated Figure 10). As to claims 7-9, Zander teaches various configuration of the compression lines.  Zander teaches the compression lines can be substantially linear, curvilinear, or a combination of linear and curvilinear embossment elements. Zander further teaches a portion of an individual embossment can be curvilinear and optionally each embossment element can include a combination of linear and curvilinear portions (Zander paragraph 013).  Thus, based on the teachings of Zander, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the left and right compression lines to curve outwards from the center line and comprise a combination of curvilinear and straight lines to provide a desired flow of fluid. 
As to claim 10, the first region 12 has its narrowest width (M) in the transverse direction (x) in the front portion 2 or at the location of a transition between the front portion and the crotch portion – where b1 meets b2 as shown in Figure 1 (Bagger-Sjöbäck paragraphs 0039-0040). As to claim 12, Bagger-Sjöbäck/Zander teaches the left and right compression lines L1, L2, R1, R2 of each pair of compression lines are continuously and increasingly divergent from each other as they extend in the forward direction – where Zander teaches the individual embossments 54 are substantially continuous (paragraph 0132). As to claim 13, Bagger-Sjöbäck/Zander teaches the absorbent body includes a shaping layer 36 (Zander paragraph 0078) which comprises compression lines by means of embossing.  Zander further teaches the embossments by be located in a supplemental/intake (acquisition) layer (Zander paragraphs 0078-0079). 

As to claim 14, Bagger-Sjöbäck/Zander teaches left and right front compression lines L1, R2, the left and right compression lines being symmetrically arranged about the centre line (A) (Zander annotated Figure 10 above, paragraph 0111). As to claim 17, Bagger-Sjöbäck/Zander  teaches the second region comprises 24 a centre region 25 extending symmetrically about the centre line (A) and having a longer extension in the longitudinal direction (y) than in the transverse direction (x) (Bagger-Sjöbäck Figure 1; paragraph 0043), and a longitudinally and symmetrically about the centre line (A) extending rear section (between ax and a0 in contact with the centre region 25, and the centre region 25 and the rear section being limited by the facing sides 19,20 of the respective leg portions 15,16. As to claim 18, Bagger-Sjöbäck/Zander teaches a maximum width (a1) of the centre region is 10-50 mm (Bagger-Sjöbäck paragraph 0034) and a length is from 50-110 mm – where Bagger-Sjöbäck teaches the length of the crotch portion 3 is between 40-110mm and the centre region 25 is primarily in the crotch portion (paragraph 0023); and the minimum width (a2) of a rear section limited by the facing sides of the respective leg portions is 5-30 mm (Bagger-Sjöbäck paragraph 0036) and a length is from 30-110 mm - where Bagger-Sjöbäck teaches the length of the crotch portion 3 is between 40-110mm (paragraph 0023). As to claim 19, Bagger-Sjöbäck  teaches the centre region 25 extends in a thickness direction (D) of the article such that it protrudes outwards from a plane of the first region (Bagger-Sjöbäck paragraphs 0047, 0059-0060; Figures 5a-5d). As to claim 20, Bagger-Sjöbäck teaches the first region 12 has an average density of an absorbent material from 120-200 kg/m3 which has values in the claimed range of 150-220 kg/m3, and the second region 24 has an average density of an absorbent material from 50-100kg/m3, which has values for the second region in the claimed range of 70-150 kg/m3 (paragraph 0044). As to claim 21, Bagger-Sjöbäck teaches a disposable hygiene article according to claim 1, wherein the higher average density of the absorbent material is obtained by means of compression and/or providing an embossing pattern (Figures 4a, 4b; paragraphs 0081-0084) to the first region which covers at least portion of the first region, and wherein the second region is free of the embossing pattern – where Bagger-Sjöbäck teaches the first region 12 is subject to compression and the center region 25 has a greater thickness as compared to the first region 12  (paragraphs 0059-0061, 0086; Figures 5c, 5d). As to claim 22, Bagger-Sjöbäck/Zander the first region 12 is compressed more than the second region 24 (Bagger-Sjöbäck paragraph 0086), and the first region is stiffer than the second region (paragraphs 0030, 0056). As to claim 23, Bagger-Sjöbäck teaches the absorbent is pattern-compressed, but does not specifically teach an individual dot pattern.  Bagger-Sjöbäck teaches compressing may take place using any known means.  A dot pattern is old and well known in the absorbent art as a means of embossing a material.  
As to claim 24, Bagger-Sjöbäck teaches the second region, which includes the crotch portion 3, covers from 10-50% of a total area of the core (Bagger-Sjöbäck paragraph 023) As to claim 25, Bagger-Sjöbäck/Zander does not specifically teach the first pair of rear compression lines (L1, R1) is straight, and the second pair of rear compression lines (L2, R2) curve outwards away from the longitudinal centre line.  However, Zander does teach the array 50 can include a combination of linear and curvilinear embossment elements (Zander paragraph 0131). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the invention of Bagger-Sjöbäck/Zander with a combination as claimed since Zander teaches such a combination is within the scope of the invention.
As to claim 27, Bagger-Sjöbäck/Zander does not specifically teach the first pair of compression lines is configured to allow the hygiene article to conform to a curvature of a user's body in the region of the perineum, and wherein the second pair of compression lines is configured to allow the hygiene article to form a longitudinal ridge in a rear portion of the article to conform to the user's body in between the buttocks.  However, Bagger-Sjöbäck/Zander does teach the various features, configuration, and pattern of embossments service to provide deformation of the article during g use.  The deformation can better conform to the in-use shape of the article to the contours of the body of the wearer (Zander paragraph 0045).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to place the compression lines to conform to a curvature in a specific region of the body as desired as taught in Zander. As to claims 29 and 30, Bagger-Sjöbäck/Zander teaches the method of claim 1 further comprises providing an acquisition material layer between the topsheet material layer and the absorbent material layer 6 (Bagger-Sjöbäck paragraph 0093). Additionally, Zander teaches an intake layer 32, between the cover and absorbent core (Zander paragraphs 0078-0080).

Allowable Subject Matter
10.	Claims 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Bagger-Sjöbäck/Zander teaches an absorbent article with mutually symmetrical mirror-imaged portions arranged symmetrically about the centerline as claimed combined with first and second pairs of rear compression lines.  However, the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, the specific structure of the boundaries in combination with the compression lines and/or the curved compression lines as claimed. 


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 18-24, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-14, and 21 of U.S. Patent No. 11,123,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Correa et al. USPN 5312386 is cited to show an article having converging compression lines in the absorbent core.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781